943 A.2d 1103 (2008)
286 Conn. 901
WYATT ENERGY, INC.
v.
MOTIVA ENTERPRISES, LLC, et al.
Supreme Court of Connecticut.
Decided February 26, 2008.
Sheila A. Huddleston and Paul D. Sanson, Hartford, in support of the petition.
*1104 Robert A. Izard, Jr., and Mark P. Kindall, Hartford, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 104 Conn.App. 685, 936 A.2d 280 (2007), is denied.
ROGERS, C.J., and ZARELLA, J., did not participate in the consideration or decision of this petition.